EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding applicant’s argument that Cancio does not disclose step three and step four thinning the product at a higher temperature than the elastic deformation temperature and then cooling it and hardening it, Cancio discloses the first heated roll 24 is between the glass transition temperature and the melting temperature.(Col. 5, ll. 29-35)  Clearly the elastic deformation temperature is below the melting temperature.  Since the glass transition temperature is when the material becomes more solid and brittle, the elastic deformation temperature seems like it would be around the glass transition temperature, particularly since applicant’s claim indicates that below the elastic deformation temperature, the material is hardened.  The thinning occurs due to the roller 27 which is cooler than the roller 24.  Therefore the reference teaches the thinning is due to a cooling roller which cools the product.  While the reference does not explicitly state it is cooled to below the elastic deformation temperature at this point, the reference states the roller is cooled to a temperature “at or below T1 of the film property required”(Col. 5, ll. 47).  Since the property can be tensile strength or modulus, these appear to require the material to be below its glass transition temperature as otherwise the material is too soft to have much tensile strength.  This stretching is not the elastic stretching that occurs in May et al. since Cancio et al. explicitly discloses the polymer can be an elastomer but the process is intended to thin the film to a given thickness which would not occur if the film was below its elastic deformation temperature.
Therefore, Cancio appears to teach he newly suggested material, and therefore it would not make the case allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746